DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 31 DEC 2021.
Information Disclosure Statement
The information disclosure statements (IDS) filed on has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action. 
Priority
This application is a 371 of PCT/US2017/048197. Applicant’s claim for the benefit of a prior-filed application PCT/US2017/048197 filed 23 AUG 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/411,167 filed 21 OCT 2016 and 62/378,622 filed 23 AUG 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Amendments
Applicant's response and amendments, filed 21 DEC 2021, are acknowledged. Applicant has amended claims 1, 16-25, 35, 41, and 45, added new claims 139-145, and cancelled claims 55-58 and 61 without prejudice or disclaimer. 
	
Claim Status
Claims 2-15, 26-31, 34, 36-38, 40, 42-44, 46-138 are cancelled. Claims 1, 16-25, 35, 41, and 45 are amended. Claims 139-145 are new. Claims 1, 16-25, 32-33, 35, 39, 41, 45, and 139-145 are pending and are under examination.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16-25, 32-33, 35, 39, 41, 45, and 139-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites “a polypeptide comprising an I-OnuI homing endonuclease (HE) variant, wherein the polypeptide comprises an amino acid sequence at least 90% identical to an amino acid sequence set forth as any one of SEQ ID NOs: 6-12, and wherein the polypeptide binds and cleaves a target site in the human T cell immunoglobulin mucin 3 (TIM3) gene, and wherein the target site is set forth in SEQ ID NO: 21” (emphases added). Claim 35 recites “The polypeptide of claim 1 further comprising a TALE DNA binding domain, wherein the polypeptide binds and cleaves a target site in the human TIM3 gene, and wherein the target site is set forth as SEQ ID NO: 23” (emphases added). 
Claim 35 is indefinite in regard to the recited “wherein the target site is set forth as SEQ ID NO: 23” as the polypeptide of claim 35 now has three target sites: a target site that is bound by the I-OnuI HE, a target site that is bound by the TALE DNA binding domain, and a target site that is cleaved. Claim 35 is indefinite in regard to which of these three target sites is set forth as SEQ ID NO: 23.
Furthermore claims 1 and 35 are considered indefinite because the scope of the claims necessary to achieve the functional properties of binding and cleaving cannot be determined. 
Either these are inherent properties of (that naturally flows from) the I-OnuI homing endonuclease (HE) variant of claims 1 and/or 35, or they are not. 
The claims denote and/or imply that not all I-OnuI homing endonuclease (HE) variants are able to achieve the functional properties recited in the claims. To the extent they are not inherent properties of (that naturally flows from) the product of the claims, then the claims are considered indefinite for failing to recite the structure(s) (such as the critical amino acids necessary for binding and the critical amino acids necessary for nuclease-mediated cleavage) that is/are necessary and sufficient to cause the recited functional language of binding and cleaving. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

If there is no disclosure of structure, material, or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). 
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). 
A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
In the instant case, the limitation “wherein the polypeptide binds and cleaves the polynucleotide sequence set forth in SEQ ID NO: 21” (claim 1) merely states functional characteristics without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (is not an inherent property of) the structures recited in the claim(s) as they pertain to all variants of all I-OnuI homing endonucleases and/or TALE DNA binding domains (claims 35 and 39), so it is unclear whether the claims require some other structure to be added to the composition to provide the functional characteristics. 

The lack of specific structure(s) in the claims, and the lack of a disclosure in the specification of a specific core structure that identifies particular amino acid residues necessary and sufficient for said binding and cleaving functions, indicates no well-defined boundaries of the instant invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear and therefore indefinite. 
The instant claims, in toto, do not apprise one of ordinary skill in the art of the scope of the claims and, therefore, do not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims 16-25, 32-33, 35, 39, 41, 45, and 139-145 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.
Claims 32 and 33 stand further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 32 and 33, indicate amino acid substitutions for residues that are not present in the I-OnuI HE polypeptides recited in claim 1 (i.e. those polypeptides of SEQ ID NO:s 6-12). There is therefore insufficient antecedent basis for this limitation in the claims as independent claim 1 recites SEQ ID NO:s of I-OnuI HEs that do not have the following indicated amino acids: L26, Q46, T48, A70, S72, S78, and K80.

The prior rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicant’s amendment to the claim. Claim 24 now clearly recites the meets and bounds of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16-25, 32-33, 35, 39, 41, 45, and 139-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a polypeptide comprising an I-OnuI homing endonuclease (HE) variant, wherein the polypeptide comprises an amino acid sequence at least 90% identical to an amino acid sequence set forth as any one of SEQ ID NOs: 6-12, and wherein the polypeptide binds and cleaves a target site in the human T cell immunoglobulin mucin 3 (TIM3) gene, and wherein the target site is set forth in SEQ ID NO: 21” (emphases added). Claim 35 recites “The polypeptide of claim 1 further comprising a TALE DNA binding domain, wherein the polypeptide binds and cleaves a target site in the human TIM3 gene, and wherein the target site is set forth as SEQ ID NO: 23” (emphases added). Claim 39 recites “wherein the TALE DNA binding domain binds the polynucleotide sequence set forth in SEQ ID NO: 22.” 
Either these are inherent properties of (that naturally flows from) I-OnuI HE variant of claims 1, 35 and/or 39 or they are not. 
The claims denote and/or imply that not all homing nuclease variants are able to achieve the functional properties recited in the claims. 

The limitations “wherein the polypeptide binds and cleaves a target site in the human T cell immunoglobulin mucin 3 (TIM3) gene, and wherein the target site is the polynucleotide sequence set forth in SEQ ID NO: 21” (claim 1), “wherein the polypeptide binds and cleaves a target site in the human TIM3 gene, and wherein the target site is set forth as SEQ ID NO: 23” (claim 35), and “wherein the TALE DNA binding domain binds the polynucleotide sequence set forth in SEQ ID NO: 22” (claim 29) merely state functional characteristics without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (are not an inherent property of) the structure recited in the claims since not all I-OnuI HEs bind and cleave the polynucleotide sequence of SEQ ID NO: 21 and not all HE TALE DNA binding domains bind the polynucleotide sequence set forth in SEQ ID NO:s 22 and 23. It is thus unclear whether the claims require some other core structure to be present or added to the composition to provide the functional characteristics. 
The specification fails to disclose what structural changes to the I-OnuI HE(s) are necessary and sufficient to cause the recited binding and cleaving functions that are not functions of all I-OnuI HEs of at least 90% identity to SEQ ID NO:s 6-12, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitations functional limitations. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, 
Belfort (Belfort M, et al. Nucleic Acids Research. 1997 Sep 1;25(17):3379-88) teaches that the vast majority of homing endonucleases (HE) fall within one of four families, characterized by the sequence motifs LAGLIDADG, GIY-YIG, H-N-H and His-Cys box (p. 3379 ¶2) and that these various HEs have different structure-function characteristics that effect binding and cleaving activity (see, for examples, p. 3383 ¶ – p. 3385 ¶5). Belfort further teaches that homing endonucleases can act as monomers or homodimers and, while some function independently of accessory molecules, others require associated proteins to regulate their activity, and still others form ribonucleoprotein (RNP) complexes, wherein RNA molecules are integral components of the catalytic apparatus (p. 3379 ¶4). 
Baxter (Baxter S, et al. Nucleic Acids Research. 2012 Sep 1;40(16):7985-8000) teaches structural requirements for fusion of domains extracted from six single-chain I-OnuI family LHEs, spanning 40–70% amino acid identity and demonstrates that both the LAGLIDADG helical interface residues and the linker peptide composition have important effects on the stability and activity (i.e. function) of chimeric enzymes (abstract). Baxter teaches that using a simple domain fusion method in which linker peptide residues predicted to contact their respective domains are retained, and in which limited variation is introduced into the LAGLIDADG helix and nearby interface residues, that catalytically active (i.e. functional) enzymes could be recovered for about 70% of domain chimeras (abstract), thus indicating that for about 30%, function was not maintained following structural changes.
SCHARENBERG (US20160333377A1; publ.  Nov. 17, 2016; effectively filed: May 12, 2016) is directed to nuclease-based systems for genome editing and methods of using the system for genome editing including systems comprising zinc finger nucleases (ZFNs), TAL effector nucleases (TALENs), meganucleases (such as MegaTALs; i.e. HEs), and CRISPR/Cas9 [0005]. SCHARENBERG teaches a CRSIPR/Cas gRNA targeting TIM3 for knockout or disruption of TIM3 that comprises a specific TIM3 target sequence (SEQ ID NO: 21; p. 61; see also, for example, [0060],[0160-1],[0251], Fig 31)) that shares no significant homology (<29%) to instant 
SCHARENBERG teaches that MegaTALs or meganucleases (also referred to as homing endonucleases) are single peptide chains that have the advantage of both DNA recognition and nuclease functions in the same domain. SCHARENBERG teaches the state of the art regarding HEs: HEs are sequence specific endonucleases that generate double strand breaks in genomic DNA with a high degree of specificity due to their large (e.g., >14 bp) cleavage sites. While the specificity of the homing endonucleases for their target sites allows for precise targeting of the induced DNA breaks, homing endonuclease cleavage sites are rare and the probability of finding a naturally occurring cleavage site in a targeted gene is low [0091]. SCHARENBERG also teaches that engineered HEs can be generated by modifying the specificity of existing homing endonucleases. Variations are introduced in the amino acid sequence of naturally occurring homing endonucleases and resultant engineered homing endonucleases are screened to select functional proteins which cleave a targeted binding site [0101]. (See paragraphs [102]-[115] for more related teachings, and Prior Art Made of Record below.)
ASTRAKHAN (WO2014191527A1; publ. 8 DEC 2014; PCT/EP2014/061189 filed 28 MAY 2014; cited in IDS filed on 9 JUL 2021; corresponds to US10000746B2 in sequence search results in IFW, .rai files) is directed to compositions for inactivating the human TCRA gene comprising engineered LAGLIDADG homing endonucleases (LHEs) and their derivatives, particularly derived from members of the Onul subfamily of LHEs (abstract) and teaches that OnuI or OnuI homologue variants may comprise one or more substitution(s) and/or mutations in the DNA recognition interface, particularly in the subdomains situated from positions 24-50, 68 to 82, 180 to 203 and 223 to 240 of Onul (p. 13 ¶3).  ASTRAKHAN teaches OnuI and OnuI homologues specific to TRAC gene binding and cleavage that share 84-89% identity to the HEs disclosed in instant SEQ ID NO:s 1-12; namely, SEQ IDs 6, 8, and 14 of US10000746B2 (see .rai files in IFW sequence search results). Furthermore, ASTRAKHAN teaches 15 substitutions that are identical to the substitutions taught in instant claims 16-23 (N32R, G38R, E42S, V68K, A70T, K80R, L138M, S159P, E178D, K191N, L192A, V199R, T203S, K207R, and D236E; see page 14 ¶1-4) and teaches 17 additional substitutions at positions that are also identified as target positions for 
Thus, although an artisan would have had knowledge as how best to generate HE variants and assay their functional characteristics according to known methodologies taught in the art before the filing date of the instant application, an artisan would not know which amino acid substitutions would necessarily comprise a core structure within the genus of all HEs with at least 90% identity to SEQ ID NO:s 6-12 that would maintain said binding and cleaving activities for an I-OnuI HE polypeptide specific for the target site polynucleotides of SEQ ID NO:s 21-23 a priori. A skilled artisan may have been able to predict which changes would not be tolerated by their deleterious effect on critical amino acids, but an artisan could not possibly predict which amino acids and at which remaining various possible positions might be tolerated to maintain said functional limitations. An artisan also could not possibly predict which amino acids and at which remaining various possible positions could impart desired target specificities in the I-OnuI HE polyprotein amino acid sequences of all I-OnuI HE variants of at least 90% sequence identity to SEQ ID NO:s 6-12. This impossibility to a prior determine which variants would maintain the functional limitations is supported by Applicant’s own disclosure that all possible variants must be screened for activity, see for example, Examples 1-4, pp. 116-118.
The instant disclosure provides a reduction to practice wherein an I-Onul LHE was reprogrammed to target exon 2 of the TIM3 gene by constructing modular libraries containing variable amino acid residues in the DNA recognition interface and analyzing variants generated through serial mutagenesis and functional screening (SEQ ID NO: 6-8; see Examples 1-2 pp. 116-117; Figs. 2-5) and an additional construct engineered to minimize off-target binding and cleavage (SEQ ID NO: 9; see Example 4, p. 118, Fig 8B). The instant disclosure also presents engineered variants (TIM3 RD3.22 MEGATAL constructs) in Example 4 that comprise I-Onul HE variants comprising polynucleotides of SEQ ID NO:s 10-12 (SEQ ID NO:s 17-19, respectively) that maintain binding and cleaving activities specific to Tim3 exon 2.  Thus, the instant invention provides enablement and demonstrates the ability to engineer (and identify) species of functional HEs, namely, variants of I-OnuI LHEs, according to art-known methodologies such as according to those taught by SCHARENBERG, Baxter, and ASTRAKHAN. However, these reductions to practice indicate that not all variants maintain the desired functional limitation of binding and cleaving the target sequence of SEQ ID NO: 21-23. Other than the specified SEQ ID NO:s that correspond to working examples (i.e. SEQ ID NO:s 6-12), written description disclosing a general core structure responsible for maintaining the functional activities is lacking. 
Although SEQ ID NO:s 6-12 share at least 95% identity with one another, the disclosure lacks sufficient written description for any other variant that maintains the recited functional phenotype of the instant invention wherein the polypeptide comprises an amino acid sequence at least 90% identical to an amino acid sequence set forth as any one of SEO ID NOs: 6-12.
Furthermore in regard to claim 24 “wherein the HE variant comprises an amino acid sequence that is at least 95% identical to the amino acid sequence set forth in any one of SEQ ID NOs: 6-12“, ASTRAKHAN teaches OnuI and OnuI homologues specific to TRAC gene binding and cleavage that also share 84-89% identity to the HEs disclosed in instant SEQ ID NO:s 6-12; namely, SEQ IDs 6, 8, and 14 of WO2014191527A1. However, neither ASTRAKHAN (or other prior art cited above) nor the instant disclosure provides a reduction to practice that provides any guidance on which additional variants or which additional fragments of these polynucleotides, other than those truncated at the 5’ and 3’ ends by about 9 and 3 amino acids, respectively, i.e. instant SEQ ID NO:s 2-5) would maintain the biological functional activity of binding and cleaving the polynucleotide of SEQ ID NO: 21 and/or the binding activity at SEQ ID NO:s 22-23.
Without a correlation between structure and function, claims 1, 35, and 39 do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
binding and cleaving the polynucleotide sequence set forth in SEQ ID NO: 21 and/or all HE TALE DNA binding domains that bind the Tim3 gene at the polynucleotide sequences set forth in SEQ ID NO: 22 and/or 23, at the time the application was filed. 
Although the applicant has demonstrated enablement by reduction to practice, MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph in regard to any or all I-OnuI HE variants and/or to any or all HE TALE DNA binding domains. 
Claims 16-25, 32-33, 35, 39, 41, 45, and 139-145 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  in regard to instant claim 1 the prior art does not teach or suggest specific modifications to a homing endonuclease that would specifically bind and cleave a TIM3 gene at a target site that corresponds to the nucleotide sequence of SEQ ID NO: 21. The closest prior art of record teaches HEs of greater than 80% homology to instant HE variants represented in SEQ ID NO:s 6-12, but does not teach variants comprising the polynucleotide sequences of SEQ ID NO:s 6-12 nor teach or suggest specific modifications to any HE variant to target the specific TIM3 domain in exon 2 corresponding to SEQ ID NO: 21.
With respect to any disclosed core sequence of I-OnuI HE variants that maintain the recited  functional language, only SEQ ID NO:s 6-12 show claimed functional language. SEQ ID 
The shared identity of SEQ ID 6 with:
	SEQ ID 7 = 99.8% identity; 1 mismatch: V116L
	SEQ ID 8 = 99.4% identity; 2 mismatches: V116L + L263R 
     <<>> All SEQ IDs 9-12 have the same two mismatches as SEQ ID 8: V116L + L263R <<>>
	SEQ ID 9 = 98.8% identity; 4 mismatches: V116L + L263R + S203V + R229K
	SEQ ID 10 = 96.8% identity; 10 mismatches: V116L + L263R + 
S24C + M26F + S46K + G48S + T70R + M72Q + A78S + R80M
	SEQ ID 11 = 96.9% identity; 9 mismatches: V116L + L263R + 
S24A + M26H + G48T + T70N + M72A + A78T + R80S
	SEQ ID 12 = 96.A% identity; 11 mismatches: V116L + L263R + 
M26H + G48T + T70N + M72A + A78T + R80S + I90V + S203V + R229K

The closest prior art in regard to the instant invention’s Tim3 target sequence, SEQ ID NO: 21, is found in CHEN (WO2017093969A1; Priority claim to US PRO 62263169, filed on 4 DEC 2015). CHEN discloses gRNAs for directing CRISPR Cas endonuclease systems. CHEN discloses two SEQ ID NO:s 3496-3497 for gRNAs that target the same region of Tim3 (also known as HAVCR2) exon 2 as SEQ ID NO: 21 (p. 406). Neither SEQ ID NO: 3496 nor SEQ ID NO: 3497 of CHEN comprises the sequence of SEQ ID NO: 21.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STEPHAN (US10188749B2; priority to US201662322581P filed 14 APR 2016) teaches SEQ ID NO: 14 that is >80% identical to instant SEQ ID NO:s 1-12 (see for example Result 12 in .rai files for instant SEQ ID NO:s 6-8, Result 13 for instant SEQ ID NO: 9, and Result 16 for instant SEQ ID NO: 1 in sequence search results in IFW of the instant application).
SCHARENBERG (US20160333377A1; publ.  Nov. 17, 2016; effectively filed: May 12, 2016) teaches several alternatives to the endonuclease system comprising coupling endonucleases selected from the group consisting of: I-Anil, I-SceI, I-CeuI, PI-PspI, PI-Sce, I-SceIV, I-CsmI, I-PanI, I-PanII, I-PanMI, I-SceII, I-PpoI, I-SceIII, I-CreI, I-LtrI, I-GpiI, I-GZeI, I-OnuI, I-HjeMI, I-TevI, I-TevII, and I-TevIII with one or more DNA end-processing enzymes such as Trex2 [0109]. SCHARENBERG also address the relevance of a linker peptide: endonuclease/end-processing enzyme fusion protein may optionally include a linker peptide between the endonuclease and end-processing enzyme domains to provide greater physical separation between the moieties and thus maximize the accessibility of the endonuclease portion, for instance, for binding to its target sequence [0114-5].
Jacoby, KM. 2013 “Discovering and Characterizing New Homing Endonucleases for Genome Engineering” (Doctoral dissertation) teaches directed evolution of LHEs for genome editing, see for example p. 53, and Fig. 18.
Osborn (Osborn MJ, et al. Molecular Therapy. 2016 Mar 1;24(3):570-81) is directed to engineering HEs and nuclease architecture for targeting TRAC gene (see Fig. 1).
Jacoby (Jacoby K, et al. Nucleic Acids Research. 2012 Jun 1;40(11):4954-64) is directed to  expanding LAGLIDADG endonuclease scaffold diversity by rapidly surveying evolutionary sequence space.
Conclusion
Claims 1, 16-25, 32-33, 35, 39, 41, 45, and 139-145 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633            
/KEVIN K HILL/Primary Examiner, Art Unit 1633